Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.

Response to Amendment
Applicants' amendment of the claims, filed on 12/27/2020, in response to the rejection of claims 1-2, 5-10 from the final office action, mailed on 10/26/2020, by amending claims 1-2, 5, 8, 10 and canceling claims 6-7, 9, is acknowledged and will be addressed below.

Information Disclosure Statement
The details about the IDS issue was discussed in the non-final OA, mailed on 04/16/2020.

Claim Interpretations
(1) In regards to the “recess for heater” of Claim 1;

Consequently, when an apparatus of a prior art teaches an embedded heater, the apparatus is considered having a recess within a wall.

(2) In regards to the “heat insulation recesses for heat insulation” of Claim 1;
First, the applicants differently claimed two features, such as “side recess” and “heat insulation recess”. However, through a careful consideration based on the applicants’ disclosures including applicants’ Fig. 5, even if they have two different names, it appears they have same structural configuration in a point of view for the “recess”. In other words, the “heat insulation recess” is also considered being a side recess, thus it is considered merely duplication of parts, see MPEP 2144.04.
Second, in the “heat insulation recess”, the term “heat insulation” indicates a function of the recess, thus it is an intended use of the structural component “recess”, in other words, when an apparatus has recess, it can be used for either a heater positioning recess or heat insulation recess, or other functional purpose, see the MPEP citations below.
Consequently, when an apparatus of a prior art has plural recess, it is considered meeting the claim requirement, because the recess of the prior art is clearly capable of performing both “heater positioning” and “heat insulation” functions.

MPEP citations:


Claim Rejections - 35 USC § 112

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
(1) The applicants do not amend the claim.
Emphasized again, the previously amended limitation “wherein the material of the crucible is selected from any one selected from the material group consisting of graphite, silicon carbide, and an oxide ceramic material” of Claim 5 does not have a proper support.
As discussed in the previous OA, the applicants’ previous limitation raised indefinite issue, as a result, the applicants amended the limitation to be a Markush grouping, which is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members.
However, the applicants’ specification do not clearly describe that the material group is either a closed group or open group. Without providing proper explanation, the specification and the previous claim merely used the same language.
Therefore, the amendment to the Markush grouping is not properly supported by the disclosure, as a result, it is a new matter.


Claims 1-2, 5, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “at least a top concave recess for material” of Claim 1 is not clear.
First, the “at least” is not clear. The term is usually used to define “smallest in size or degree” or “smallest possible”, thus the previously canceled term “at least one” was proper, but in the current amendment, it is not clear what the “at least” means through the term “a top”. Does it mean the top is smallest size or degree or it merely mean minimum number of the top concave?
For the purpose of examination, it will be examined inclusive of “at least one top concave recess for material”.

(2) Claim 1 recites the “four heat insulation recesses for heat insulation formed in four side walls of the crucible beside the four side recesses for heaters respectively”. There is insufficient antecedent basis for the “formed in four side walls of the crucible” in the claim. For the purpose of examination, it will be examined inclusive of “formed in the four side walls of the crucible”.
Further, the “beside the four side recesses for heaters” should have been “beside the four side recesses for heater”.

st rejection above, because the applicants do not amend the claim 5, the claim 5 still raises an indefinite issue, because the amendment is not supported by the disclosure, as a result, the metes and bounds of the claimed subject matter cannot be clearly determined, see also the previous 112 2nd rejection in the latest OA.
For the purpose of examination, when an apparatus of prior art has one of the materials, it will be considered meeting the limitations.
The limitation must be canceled OR must be appropriately amended, such as “wherein the material of the crucible comprises graphite, silicon carbide, or an oxide ceramic material”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20140326962, hereafter ‘962) in view of Lee et al. (US 20150053134, hereafter ‘134) and optionally with KOSHIDO et al. (JP 2003-166049, hereafter ‘049).
Regarding to Claim 1, ‘962 teaches:
The deposition material 115 accommodated in the deposition source 110 may be sublimated or vaporized (Fig. 4, [0064], note Fig. 3 shows the crucible 111 has a rectangular shape, thus an inner concave for disposing the deposition material has a cubic shape, the claimed “A crucible for heating a material to be vaporized or sublimed, has a cubic shape and is formed on a first surface of the crucible”, and “the second surface is opposite to the first surface”);
Figs. 3-4 show the rectangular shaped crucible 111, and the heater 112 is disposed at side walls and bottom wall of crucible 111, thus a group of heater portion corresponding to each wall of the crucible clearly reads into the “heaters”. Further, Figs. 3-4 shows the heater has a plate shape along the wall of the crucible, thus the plate shape is a cubic shape (the claimed “four side heaters, each side heater has cubic shape; a bottom heater, the bottom heater has a cubic shape”).

‘962 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: (1A) a bottom recess for heater formed on a second surface of the crucible, the second surface is opposite to the first surface, the bottom recess for heater has a rectangle top corresponding to a bottom of the top concave recess for material; four side recesses for heater formed in four side walls of the crucible respectively, each side recess for heater has a rectangle side wall extending from the first surface to the second surface corresponding to a side wall of the top concave recess for material and has an opening on the second surface of the crucible,
(1B) four heat insulation recesses for heat insulation formed in four side walls of the crucible beside the four side recesses for heaters respectively, each heat insulation recess has a side wall extending from the first surface to the second surface and has an opening on the second surface of the crucible, the side recesses for heater are located between the top concave recess and the heat insulation recess and have a cubic shape corresponding to the side recesses for heater respectively,
(1C) four side heaters inserted in the four side recesses for heater respectively, each side heater has cubic shape corresponding to the side recesses for heater; a bottom heater fixed in the bottom recess, the bottom heater has a cubic shape corresponding to the shape of the bottom recess.

-a. In regards to the limitation of 1A and 1C;
‘962 further teaches the heater 112 may be contained in the crucible 112 ([0064], note the “contained in the crucible” includes “inside of the crucible” or “embedded in the crucible wall”).

‘134 is analogous art in the field of vapor deposition (title). ‘134 teaches the resistive heater 40 may penetrate through the bottom unit 10_1 and the body unit 10_2 and be buried inside the container 10 (Fig. 1B or 4, [0036], note a recess is formed in the side wall body to bury the heater 40 within the side wall, thus a side of the recess extends from top to bottom surfaces, and further an opening is formed at the bottom of the side wall having the recess to insert the heater).

Because the heater 112 of ‘962 may be disposed in both side and bottom walls of the crucible, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have formed a recess on each of 

-b. In regards to the limitation of 1B;
As discussed in the claim 1 rejection above, the modified crucible of ‘962 has a recess on the side wall of the crucible. Further, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have duplicated the first recess for the heater disposing, such that multiple recesses can be formed on the side wall, for the purpose of forming multi layered heaters, thus inserting insulation material, or inserting cooling unit (as an example, see Fig. 3 of US20140165913), and/or since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, see the claim interpretation above and further MPEP 2144.04.
Consequently, the modified crucible of ‘962 having at least two side recesses clearly teaches all the limitation of 1B, except the limitation “heat insulation”. However, even if one of the duplicated recess of ‘962 is silent about the “heat insulation”, the “heat insulation” is a functional result caused by use of the recess, thus the two recesses in the side wall of the modified crucible of ‘962 are sufficient to meet all the limitation, 

Still furthermore, in case the applicants do not agree with the examiners’ position that the heat insulation is not an intended use, thus, the applicants keep arguing that ‘962 and ‘134, alone or together, do not teach the “heat insulation”, the examiner also can set forth an alternative rejection with other reference, such as:
‘049 is analogous art in the field of vapor deposition (title). ‘049 teaches thermal insulation spaces 7, which are arranged on the outside of the side face (Fig. 1, English abstract, note ‘049 clearly teaches the outer recess is capable of performing heat insulation).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the duplicated outer recess, as a thermal insulation space, for the purpose of reducing quantity of heat transfer due to thermal radiation, as taught by ‘049.

Regarding to Claim 2,
‘962 is silent about plural heaters in each side wall of the crucible.
However, the examiner considers use of single heater or plural heaters is commonly known knowledge, see [0043] of US 20070148348 or [0040] of US 20100159132, thus the Examiner takes Official Notice that use of plural heaters is old 
Consequently, when plural heaters are used in each of the side walls of the crucible, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted plural side recesses in each side wall, in other words, to have divided single side recess into plural side recesses, since it has been held by the courts making an integral structure separable (e.g. in a plurality of pieces) would require only ordinary skill. Note MPEP clearly guides use of single piece instead of plural piece or vice versa is an obvious matter, see MPEP 2144.04. This modification is also applied to the heat insulation recess in each side wall of the crucible, thus the modification clearly reads into the claimed “wherein the each side recess for heater is divided into a plurality of narrow side recess for heater, each heat insulation recesses is divided into a plurality narrow heat insulation recesses correspondingly, each side heater is divided into a plurality of narrow side heater correspondingly”).

Regarding to Claim 10,
As shown in Fig. 1B or 4 of ‘134, when a recess is formed within the wall, there exist an open side.
Consequently, even if ‘962 and ‘134 are silent about a shield cover, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a cover to seal the open side of the recess, for the purpose of for the purpose of safety, in other words, firmly fixing the attached heater into 
Further, embedded type heater is also well known in the art, see Fig. 3 of US20140165913. Therefore, to obtain embedding effect, a cover would have been used for the purpose of covering the open side of the recesses. This reads into the claimed “wherein the crucible further comprises a shield cover for sealing the bottom recess, the side recesses for heater and the heat insulation recesses”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ‘962, ‘134 and optionally with ‘049, as being applied to Claim 1 rejection above, further in view of Applicants’ admitted prior art (AAPA).
Regarding to Claim 5, 
962, ‘134 and optionally with ‘049 do not explicitly teach the limitations (BOLD and ITALIC letter) of:
Claim 5: wherein the material of the crucible is selected from any one selected from the material group consisting of graphite, silicon carbide, and an oxide ceramic material.

AAPA is analogous art in the field of vapor deposition (applicants’ paragraph [0002]). AAPA teaches the crucible or the container is made of one piece of graphite ([0002]).

.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over 962, ‘134 and optionally with ‘049, as being applied to Claim 1 rejection above, further in view of Fukunaga (US 20080196667, hereafter ‘667).
Regarding to Claim 8, 
962, ‘134 and optionally with ‘049 do not explicitly teach the limitations (BOLD and ITALIC letter) of:
Claim 8: wherein the at least one heater is made of stainless.

‘667 is analogous art in the field of vapor deposition (title). ‘667 teaches the heating unit may be formed by other type of heaters such as a plate or coil heater formed of tantalum or stainless steel or a lamp heater ([0110]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have formed heater of ‘962 with stainless steel material, for its suitability as a heater material with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

Response to Arguments
Applicants’ arguments filed on 12/27/2020 have been fully considered but they are not persuasive.
In regards to the 112 rejection, applicants argue that the amendment overcomes the rejection, see page 5. 
This argument is found not persuasive. 
Because the applicants do not amend the whole issued claim, the examiner maintains the rejection.

In regards to the 35 USC103 rejection of claim 1, applicants argue that ‘926 does not disclose the structure for the heat insulation recess and the side recesses for heater. In ‘134 there is no heat insulation recess for heat insulation in the device of ‘134. In ‘049, there is no heater in ‘049, see item 2 of page 6. 
This argument is found not persuasive. 
The examiner maintains the feature is taught by the combination of the cited reference, not by cited reference alone.
Further, as discussed in the claim interpretation above, the “heat insulation” merely recites a function of the recess, thus when an apparatus has plural recess, the outer recess of the plural recess clearly can be functioned as heat insulation, because the wall of the outer recess intrinsically blocks heat transfer from an inside to an outside.
The examiner clearly set forth plural recesses and the ‘049 clearly teaches heat insulation function of the recess.

Applicants further argue that ‘926 does not disclose the structure for the side recess for heater. One of ordinary skill in the art cannot get any help from the ‘926 to realize the above mentioned structure of the four side recesses for heater in claim 1. In 134 (Fig. 1B, 4 and 7), the side recesses for heater is a cylindrical cavity rather than rectangle cavity of claim 1, see items 3-6 of pages 6-8. 
This arguments are found not persuasive. 
Figs. 3 and 4 of ‘962 clearly shows the heater 112 has a rectangle shape along the bottom wall and side walls of the crucible 111, therefore, when the heater is inserted within the wall of the crucible, the shape of the recess would have followed the shape of the heater. In other words, the shape of the recess is determined based on the shape of the heater.

Applicants further argue that the crucible of claim 1 has high power, high heat conduction and high insulation effect as the above-mentioned new features. The crucible and the system are especially applicable to solar cell manufacturing, see item 7 of page 8. 
It is not clear this is argument or not. Rather it appears that the applicants merely assert advantage of the applicants’ apparatus.
The examiner responses that the advantage of the applicants’ apparatus is not the reason to withdraw the rejection. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718